                       IN THE UNITED STATES DISTRICT COURT

                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                           1:19C      1



                  v.

JOSEPH DANIEL ORAN                                 PLEA AGREEMENT


        NOW COME the United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North carolina,

and the defendant, JOSEPH DANIEL ORAN, in his own person and through

his attorney, A. Patrick Roberts, and state as follows:

            1.   The defendant, JOSEPH DANIEL ORAN, is presently charged in a

BilI   of   Information in case number   1:19cR    -1, which charges him in   count

One with          a violation of Title 18, United States Code, Section 2422@),
attempted enticement of a minor; and which in count Two charges him with a

violation Title 18, united States code, section 2252A(a)(5)(B) and (b)(2),

possession of child PornograPhY.

            2.   The defendant, JoSEPH DANIEL ORAN, will enter a voluntary plea

of guilty to the Information herein. The nature of these charges and the

elements ofthese charges, which must be proved by the United States beyond

a reasonable doubt before the defendant can be found
                                                          guilty thereof, have been

explained to him bY his attorneY.



            Case 1:19-cr-00613-CCE Document 4 Filed 03/16/20 Page 1 of 11
                  The defendant, JOSEPH DANIEL ORAN, understands             that

as to Count One   ofthe Information herein, he shall be sentenced to a term of

imprisonment of not Iess than ten years nor more than life, and the maximum

fine for Count One ofthe Information herein is $250,000. If any person derived

pecuniary gain from the offense, or if the offense resulted in pecuniary Ioss to

a person other than the defendant, JOSEPH DANIEL ORAN, the defendant

may, in the alternative, be fined not more than the greater of twice the gross

gain or twice the gross loss unless the Court determines that imposition of a

fine in this manner would unduly complicate or prolong the sentencing process.

The fine provisions are subject to the provisions of Title 18, united States code,

Section 3571, entitled Sentence of Fine.

            b.     The defendant, JOSEPH DANIEL ORAN, understands that

as to Count Two of the Information herein, he shall be sentenced to a     term of

imprisonment of not less than ten years nor more than twenty years, and the

maximum fine for Count Two of the Information herein is $250,000.          If   any

person derived pecuniary gain from the offense, or     if the offense resulted in
pecuniary loss to a person other than the defendant, JOSEPH DANIEL ORAN,

the defendant may, in the alternative, be fined not more than the greater of

twice the gross gain or twice the gross loss unless the Court determines that

imposition of a frne in this mannel would unduly complicate or prolong the




      Case 1:19-cr-00613-CCE Document 4 Filed 03/16/20 Page 2 of 11
sentencing process. The frne provisions are subject to the provisions of Title 18,

United States Code, Section 3571, entitled Sentence of Fine.

                  The defendant, JOSEPH DANIEL ORAN, also understands

that as to Counts One and Trvo of the Information herein, the Court must

include as a part of the sentence a requirement that the defendant be placed

on a term of supervised release of any term of years not less than frve, or life,

after imprisonment, pursuant to Title 18, United States Code, Section 3583(k).

            d. The defendant, JOSEPH DANIEL ORAN, further
understands that the sentence to be imposed upon him is within the discretion

of the sentencing Court subject to the statutory maximum and mandatory

minimum penalties set forth above. The sentencing Court is not bound by the

sentencing range prescribed by the United States Sentencing Guidelines.

Nevertheless, the sentencing Court is required to consult the Guidelines and

take them into account when sentencing. In so doing, the sentencing Court will

first calculate, after maling the appropriate hndings of fact, the sentencing

range prescribed by the Guidelines, and then will consider that range as well

as other relevant factors set forth in the Guidelines and those factors set   forth

in Title 18, United States Code. Section 3553(a) before imposing the sentence.




                                        3




       Case 1:19-cr-00613-CCE Document 4 Filed 03/16/20 Page 3 of 11
            e.    The defendant, JOSEPH DANIEL ORAN, also understands

that the Court is required to impose a Justice for Victims of Trafficking Act
('JVTA) special assessment of $5,000 on each count of conviction, unless the

Court finds the defendant to be indigent, pursuant to Title 18, United States

Code, Section 3014.

                  The defendant, JOSEPH DANIEL ORAN, also understands

that the Court shall order, in addition to any other criminal penalty authorized

by law, that the defendant make restitution, pursuant to Title 18, United

States Code, Section 2259, to any victim of the offenses charged         in   the

Information.

            c.    The defendant, JOSEPH DANIEL ORAN, understands that

if he is not a citizen of the United States that entering a plea of guilty may
have adverse consequences with respect to his immigration status. The

defendant, JOSEPH DANIEL ORAN, nevertheless wishes to enter a voluntary

plea of guilty regardless of any immigration consequences his guilty plea might

entail, even if such consequence might include automatic removal and possibly

permanent exclusion from the United States. The defendant, JOSEPH

DANIEL ORAN, further understands that in the event he is a naturalized

citizen, entering a plea of guilty may result in denaturalization proceedings



                                       I


       Case 1:19-cr-00613-CCE Document 4 Filed 03/16/20 Page 4 of 11
being instituted against him leading to his removal and possible permanent

exclusion from the United States.

            h.    The defendant, JOSEPH DANIEL ORAN, understands that

by entering a plea of guilty he will be required to register as a sex offender

under the laws of the United States and any state in which he resides, works,

and or attends school, and that   it is the defendant's responsibility to comply
with any applicable registration requirements.    See   for example 34 U-S.C. S

20901-20962 and N.C.G.S. S$ 14-208.5 -208.45.

      3. By voluntarily pleading guilty to the Information herein, the
defendant, JOSEPH DANIEL ORAN, knowingly waives and gives up his

constitutional rights to plead not guilty, to compel the United Statcs to prove

his guilt beyond a reasonable doubt, not to be compelled to incriminate himself,

to confront and cross-examine the witnesses against him, to have a jury or
judge determine his guilt on the evidence presented, and other constitutional

rights which attend a defendant on trial in a criminal case.

      4.   The defendant, JOSEPH DANIEL ORAN, is going to plead guilty to

the Information herein because he is, in fact, guilty and not because of any

threats or promises.




                                        5




       Case 1:19-cr-00613-CCE Document 4 Filed 03/16/20 Page 5 of 11
        5.   The extent ofthe plea bargaining in this case is as follows:

               a. It is understood that if the Court determines at the time of
sentencing that the defendant, JOSEPH DANIEL ORAN, qualifies for a 2-

point decrease in the offense level under Section 3E1.1(a) of the Sentencing

Guidelines and that the offense level prior to the operation ofSection 3E1.1(a)

is   16 or greater. then the United States      will recommend a decrease in the

offense level       by 1 additional level pursuant to     Section 3E1.1&)   of   the

Sentencing Guidelines. This portion of the Plea Agreement is made pursuant

to Rule 11(c)(l)(B) of the Federal Rules of Criminal Procedure.

               b.     The defendant, JOSEPH DANIEL ORAN. hereby abandons

interest in, and consents to the offrcial use, destruction, or other disposition of

each item seized and/or maintained by any law enforcement agency during the

course of the investigation, unless such item is specifically provided for in

another section of this plea agreement. The defendant, JOSEPH DANIEL

ORAN, waives any and all notice of any proceeding to implement the official

use, destruction, or other disposition of such items.

               c.     It   is further agreed by and betrveen the United States and

the defendant, JOSEPH DANIEL ORAN, that in exchange for                          the

government's agleement to not file charges against the defendant, JOSEPH

DANIEL ORAN, for violations of Title 18, United States Code, Section 22bL(a)




        Case 1:19-cr-00613-CCE Document 4 Filed 03/16/20 Page 6 of 11
and (e), attempted production of child pornography, the defendant expressly

waives the right to appeal the conviction and whatever sentence is imposed on

any ground, including any appeal right conferred by Title 18, United States

Code, Section 37 A2@), and   further to waive any right to contest the conviction

or the sentence in any post-conviction proceeding, including any proceeding

under Title 28, United States Code, Section 2255, excepting the defendant's

right to appeal or collaterally attack based upon grounds of (1) ineffective
assistance ofcounsel, (2) prosecutorial misconduct not known to the defendant

at the time of the defendant's guilty plea, (3) a     sentence   in   excess of the

statutory maximum, and (4) a sentence based on an unconstitutional factor,

such as race, religion, national origin or gender.

      6.    With regard to forfeiture, the United States and the defendant,

JOSEPH DANIEl, ORAN, asree as follow's:

                  The defendant, JOSEPH DANIEL ORAN, knowingiy and

voluntarily consents and agrees to forfeit to the United States all right, title,

and interest in and to any and all visual depictions described in Title 18,

United States Code, Section 2252A, and any and all property, real or personal,

used or intended to be used to commit or to promote the commission of the

offense to which he is pleading guilty. The property to be forfeited includes, but



                                        7




       Case 1:19-cr-00613-CCE Document 4 Filed 03/16/20 Page 7 of 11
is not limited to, the following item obtained from the defendant, JOSEPH

DANIEL ORAN, on or about October 3l,2Ol7:

              One iPhone 65.

The defendant acknowledges that his interest         in the foregoing property    is

subject to forfeiture based on the offense to which he is pleading guilty.

             b.     The defendant further agrees to waive all interest in any

such asset   in any administrative or judicial forfeiture proceeding, whether
criminal or civil, state or federal. The defendant agrees to consent to the entry

of orders of forfeiture for such property and waives the requirements of Federal

Rules of Criminal Procedure 32.2 and' 43(a) regarding notice of the forfeiture

in the charging instrument, announcement ofthe forfeiture at sentencing, and

incorporation of the forfeiture in the judgment. Defendant acknowledges that

he understands     that the forfeiture of assets is part of the sentence that may be

imposed in this case and waives any failure by the court to advise him of this,

pursuant to Rule 11(bX1)(J), at the time his guilty plea is accepted.

              c.     The defendant knowingly and voluntarily waives his right to

a   jury trial on the forfeiture of assets. The defendant further knowingly and

voluntarily waives all constitutional, legal and equitable claims, defenses and

challenges   to the forfeiture of assets in any proceeding, administrative,
criminal or civil, any jeopardy defense or claim of double jeopardy, and any




        Case 1:19-cr-00613-CCE Document 4 Filed 03/16/20 Page 8 of 11
claim or defense under the Eighth Amendment of the United States
Constitution.

              d.     The defendant agrees that the forfeiture provisions of this

plea agreement are intended to, and will, survive him, notwithstanding the

abatement of any underlying criminal conviction after the execution of this

agreement. The forfeitability of any particular property pursuant        to this
agreement shall be determined as       if the defendant   had survived, and that

determination shall be binding upon the defendant's heirs, successors and

assigrrs   until the agreed forfeiture, including any agreed money judgment
amount, is collected in full.

              e.     The defendant agrees and understands that               the

abandonment,       civil administrative forfeiture, civil judicial forfeiture, or
criminal forfeiture of any property shall not be treated as satisfaction of any

assessment, frne, restitution, cost of imprisonment, or any other penalty this

Court may impose upon the defendant in addition to the forfeiture.

      7.    The defendant, JOSEPH DANIEL ORAN, agrees that pursuant to

Title 18, United States Code, Section 3613, all monetary penalties, including

restitution imposed by the Court, shall be due immediately upon judgment and

subject to immediate enforcement by the United States. The defendant agrees

that if the Court imposes a schedule of payments, the schedule of payments




       Case 1:19-cr-00613-CCE Document 4 Filed 03/16/20 Page 9 of 11
shall be merely a schedule of minimum payments and shall not be a limitation

on the methods available to the United States to enforce the judgment.

      8.    The defendant, JOSEPH DANIEL ORAN, agrees that his debt

resulting from the criminal monetary penalties due under the criminal
judgment will be submitted to the Treasury Offset Program even          if   he is

current in his payments under any Court imposed payment schedule.

      9. It is further understood   that the United States and the defendant,

JOSEPH DANIEL ORAN, reserve the right to bring to the Court's attention

any facts deemed relevant for purposes of sentencing.

      10.   The defendant, JOSEPH DANIEL ORAN, further understands and

agrees that pursuant to Title 18, United States Code, Section 3013, for any

offense committed on   ol after October 11, 1996, the defendant shall pay an

assessment to the Court of $100 for each offense to which he is pleading guilty.

This payment shall be made at the time of sentencing by cash or money order

made payable to the Clerk of the United States District Court. If the defendant

is indigent and cannot make the special assessment payment at the time of

sentencing. then the defendant agrees to participate in the Inmate Financial

Responsibility Program for purposes ofpaying such special assessment.

      11.    No agreements, representations, or understandings have been

made between the parties in this case other than those which are explicitly set

                                       10




      Case 1:19-cr-00613-CCE Document 4 Filed 03/16/20 Page 10 of 11
forth in this Plea Agreement, and none will be entered into unless executed in

writing and signed by all the parties.

      This the     L+&   ou,   ofL@lpq    2ozo.




MATTHEW G.T. MARTIN
United States Attorney




ERIC L.IVERSON
NCSB # 46703
Assistant United States Attomey


      l0l   S. Edgeworth St.,
     4th   Floor
     Greensboro,    NC    27402

      3361333-s3st




                                         ll


       Case 1:19-cr-00613-CCE Document 4 Filed 03/16/20 Page 11 of 11
